FILED
                            NOT FOR PUBLICATION                             JUN 06 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHOGHIK HOVHANNISYAN,                            No. 09-70410

              Petitioner,                        Agency No. A097-356-760

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



SHOGHIK HOVHANNISYAN,                            No. 09-73019

              Petitioner,                        Agency No. A097-356-760

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
                               Submitted June 2, 2014**
                                 Pasadena, California

Before: TROTT and CALLAHAN, Circuit Judges, and BENNETT, District
Judge.***

       Shoghik Hovhannisyan petitions for review of decisions by the Board of

Immigration Appeals (“BIA”) rejecting her application for asylum, her application

for withholding of removal, her application for protection under the Convention

Against Torture (“CAT”), and her motion to reopen. We dismiss the petition for

lack of jurisdiction, in part, and deny the petition, in part.1

                                             I

       The BIA agreed with the immigration judge’s conclusion that

Hovhannisyan’s asylum application was untimely under 8 U.S.C. § 1158(a)(2)(B)

because her testimony and other evidence regarding the date and circumstances

under which she entered the United States was not clear and convincing.

Hovhannisyan contends that the immigration judge violated her constitutional right


           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
           ***
             The Honorable Mark W. Bennett, District Judge for the U.S. District
Court for the Northern District of Iowa, sitting by designation.
       1
        Because the parties are aware of the facts, procedural events and applicable
law underlying the dispute, we recite only such information as is necessary to
explain our decision.

                                             2
to due process by exhibiting bias before Hovhannisyan began testifying. Although

we generally lack jurisdiction to review the BIA’s determination that an asylum

application is untimely, we do have jurisdiction over constitutional claims and

questions of law. Singh v. Holder, 649 F.3d 1161, 1164 (9th Cir. 2011) (en banc).

Here, we have jurisdiction to consider Hovhannisyan’s constitutional due process

challenge based on the immigration judge’s alleged bias because the BIA raised the

issue sua sponte in its decision. See Abebe v. Gonzalez, 432 F.3d 1037, 1041 (9th

Cir. 2005) (en banc). Nonetheless, Hovhannisyan’s due process challenge fails

because she cannot establish prejudice. See Gutierrez v. Holder, 662 F.3d 1083,

1091 (9th Cir. 2011) (noting that an alien asserting a due process violation “bears

the burden of proving the alleged violation prejudiced his or her interests”).

      Even assuming that Hovhannisyan testified credibility and that the

immigration judge exhibited bias, Hovhannisyan did not establish a well-founded

fear of persecution. Hovhannisyan relies on two alleged incidents to establish past

persecution. She was not harmed during the first incident, where two unknown

men allegedly directed unspecified threats and insults at her. She allegedly

suffered a concussion and some bruises during the second incident, where she was

pushed into a wall after approaching two men in police uniforms who were beating

her brother and father. These incidents are not “so overwhelming so as to

                                          3
necessarily constitute persecution.” Gu v. Gonzalez, 454 F.3d 1014, 1020 (9th Cir.

2006). Furthermore, Hovhannisyan also failed to establish an objective fear of

future persecution based on the political climate in Armenia. Lolong v. Gonzalez,

484 F.3d 1173, 1179 (9th Cir. 2007) (en banc) (indicating an alien cannot

demonstrate a well-founded fear of persecution by relying on claims of generalized

civil strife). Because Hovhannisyan’s constitutional challenge is unavailing, we

lack jurisdiction to review the BIA’s determination that her asylum application was

untimely.

                                         II

      We have jurisdiction to consider Hovhannisyan’s challenge to the BIA’s

withholding of removal and CAT decisions under 8 U.S.C. § 1252. For the

reasons that we conclude that Hovhannisyan cannot establish prejudice, we

conclude that the BIA’s decision denying her applications for withholding of

removal and CAT protection were supported by substantial evidence. See Ren v.

Holder, 648 F.3d 1079, 1094 n.17 (9th Cir. 2011).

                                        III

      We also have jurisdiction to review the BIA’s denial of Hovhannisyan’s

motion to reopen under § 1252. Lopez-Vasquez v. Holder, 706 F.3d 1072, 1077-78

(9th Cir. 2013). We conclude that the BIA did not abuse its discretion in denying

                                         4
the motion. Zhao v. Holder, 728 F.3d 1144, 1147 (9th Cir. 2013). Hovhannisyan

failed to demonstrate how the additional evidence of deteriorating country

conditions she submitted shows that she is eligible for relief. See Lolong, 484 F.3d

at 1179. Moreover, the BIA did not abuse its discretion in finding Hovhannisyan

ineligible for adjustment of status. Adjustment of status is only available to aliens

who were “admitted or paroled” into the United States. 8 U.S.C. § 1255(a).

Hovhannisyan, through counsel, conceded to the charge of being present in the

United States without admission. As such, the BIA’s determination that

Hovhannisyan was not eligible for adjustment of status was not “arbitrary,

irrational, or contrary to law.” Zhao, 728 F.3d at 1147.

      PETITION DISMISSED, IN PART, AND DENIED, IN PART.




                                          5